Opinion filed October 16, 2020




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-19-00323-CR
                                     __________

       FRANCISCO ABELARDO ESCOBEDO, JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR26497

                      MEMORANDUM OPINION
      The jury convicted Appellant, Francisco Abelardo Escobedo, Jr., of the
offense of possession of less than one gram of a controlled substance. See TEX.
HEALTH & SAFETY CODE ANN. § 481.102(6) (West Supp. 2020), § 481.115(a), (b)
(West 2017). Appellant pleaded true to two alleged enhancements. The trial court
found that the alleged enhancements were true and assessed punishment at fifteen
years’ confinement. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree with counsel that no arguable grounds for appeal exist.1
        Accordingly, we grant Appellant’s counsel’s motion to withdraw and affirm
the judgment of the trial court.


October 16, 2020                                                   PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2